EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

1. 	 A door (1) of a cargo airplane (2), wherein a cargo compartment (3) of the cargo airplane is accessible from the outside of the fuselage (5) through an opening of the cargo airplane for loading goods (6) , the door being provided with:
a first  locking and unlocking device (10) provided with a first operating handle (11) accessible from the outside of the door (1) and the first operating handle being angularly movable between a first locking position and a second unlocking position, and the first locking and unlocking device comprising a first transmission (13) configured to transmit the rotation of the first handle (11) to a first shaft (14) angularly movable about its axis (A) to control a  locking and unlocking mechanism (15), the locking and unlocking mechanism comprising of pins (16) that when in use are used to connect the door (1) to the fuselage (5) and to control the  closing and opening of a ventilation door (27), the ventilation door used for connecting  the cargo compartment (3) with the outside of the fuselage (5);
a first  latching and unlatching device (20) provided with a second operating handle (21) accessible from the outside of the door (1) and the second handle being angularly movable between a first latching position and a second unlatching position, and the second latching and unlatching device comprising a second transmission (23) configured to transmit the rotation of the second handle (21) to a second shaft (24) angularly movable about its axis (B) to operate a mechanism controlling  an advancement and a retraction of the pins (16)  into and away from respective seats;
the door characterized in that it comprises:
a second  locking and unlocking device (30) provided with a third operating handle (31) accessible from the inside of the door (1) and the third handle angularly movable between a first locking position and a second unlocking position, and the second locking and unlocking device comprising a third transmission (33) configured to transmit the rotation of the third handle (31) to the first shaft (14) so that the first handle (11) and the third handle (31) are mechanically interconnected and control the same first shaft (14) to allow  locking and unlocking of the pins (16) and  thereby closing and opening of the ventilation door (27);
a second  latching and unlatching device (40) provided with a fourth operating handle (41) accessible from the inside of the door (1) and the fourth handle angularly movable between a first latching position and a second unlatching position, and the second latching and unlatching device comprising a fourth transmission (43) configured to transmit the rotation of the fourth handle (41) to said second shaft (24) so that the second handle (21) and the fourth handle (41) are mechanically interconnected and control the second shaft (24) for  advancing and a retracting the pins (16)  into and away from respective seats.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675